Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 1 of 23 PageID: 1878




 *NOT FOR PUBLICATON*

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
  _______________________________________

   EVAN HUZINEC,

                     Plaintiff,

   v.

   SIX FLAGS GREAT ADVENTURE, LLC,
   et al.,
                                                    Civil Action No. 3:16-cv-02754-FLW-DEA
                    Defendants.
                                                                   OPINION

   SIX FLAGS GREAT ADVENTURE, LLC,

               Third-Party Plaintiff,

   v.

   FOR FUN TOURS, CELEBRATION
   TOURS AND TRAVEL, INC., WILKER
   GOMES, JULIANO MIRANDA, and
   MARIANA VOLGADO,

             Third-Party Defendants.


 WOLFSON, Chief Judge:

        Plaintiff Evan Huzinec sues Defendants Six Flags Great Adventures (“SFGA”), Six Flags

 Entertainment Corporation (“SFEC”), Six Flag Theme Park (“SFTP”), and various fictitious

 entities (collectively, “Defendants”) for injuries he suffered while riding a roller coaster.

 According to Huzinec, Defendants negligently operated the ride, causing him permanent eye

 injuries. Defendants now move to exclude Huzinec’s expert as unqualified and unreliable, and for




                                                1
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 2 of 23 PageID: 1879




 summary judgment on the grounds that Huzinec has not established the applicable standard of care

 or breach. For the following reasons, Defendants’ motions are GRANTED.

    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         SFGA operates Six Flags, an amusement park in New Jersey. See Def. Statement of

 Undisputed Material Facts (“SUMF”), ¶ 3. SFEC is a holding company for park assets. Id. ¶ 6.

 SFTP is the sole member of SFGA. Id. ¶ 11. On July 5, 2014, Mariana Volgado, a fourteen year

 old park patron, dropped her cellphone while riding a roller coaster called El Toro. Id. ¶¶ 17-19.

 Volgado was visiting the park with a Brazilian group called “For Fun Tours,” which brings

 teenagers to the United States as part of an English language immersion program. Id. ¶ 20.

 Volgado’s “flying” phone “struck” Huzinec “in the head, face, and right eye.” Id. ¶¶ 14-16, 18-19.

 As a result, Huzinec is blind in that eye. Id.; Compl., ¶ 4. Following the accident, SFGA ejected

 Volgado and one of her chaperones, Juliano Miranda, from the park for violating SFGA’s “loose

 objects” policy, which prohibits unsecured phones on rides like El Toro. Id. ¶¶ 19, 21; Ex. H.

 SFGA “clearly posts and announces” the policy throughout the park and enforces it with “zero

 tolerance.” Id. ¶ 15; Ex. D.

         Huzinec underwent “extensive” medical treatment and “several surgeries,” see Pl. Br., at

 32-34, after which he filed suit against SFGA and SFEC on May 16, 2016. See ECF No. 1. His

 original Complaint alleged negligent “operation, possession, control, inspection, design,

 management, and maintenance” in Count I, see Compl., at 2-3, breach of implied and express

 warranty in Count II, id. at 4, fraudulent concealment in Count III, id. at 5-6, and gross negligence

 in Count IV for willful and wanton conduct. Id. at 7. Huzinec also sought punitive damages in

 Counts III and IV. Id. On June 7, 2016, SFGA moved for dismissal on Counts I and II in full, and




                                                  2
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 3 of 23 PageID: 1880




 on Huzinec’s claim for punitive damages in Count IV, which I granted on January 3, 2017. See

 ECF Nos. 10-11.

         On January 20, 2017, SFGA and SFEC filed Answers. See ECF Nos. 12-13. They then

 filed a Third-Party Complaint against For Fun Tours, Celebration Tours and Travel, Inc., Wilker

 Gomes, Juliano Miranda, and Mariana Volgado. See ECF Nos. 16, 19. Celebration Tours and

 Travel subsequently moved to dismiss for lack of personal jurisdiction, see ECF No. 30, which I

 granted on April 24, 2018. See ECF Nos. 50-51. In July 2018, Magistrate Judge Douglas E. Arpert

 ordered the parties to mediate, see ECF No. 53, but they could not reach a settlement, and Judge

 Arpert reinstated this matter in November 2018. See ECF No. 54.

         On April 26, 2019, Huzinec moved to amend his Complaint to add SFTP. See ECF No. 56,

 Judge Arpert granted Huzinec’s motion on September 27, 2019. See ECF No. 60. Huzinec filed an

 Amended Complaint on October 15, 2019, against all Defendants. See ECF no. 62. As pled, the

 Amended Complaint asserted essentially the same claims as the original Complaint, including

 willful and wanton conduct, and demanded the same relief, including punitive damages. Id. SFGA

 immediately moved to dismiss Count II on the grounds that I have “already ruled [that] claim

 deficient in an Order dated January 7, 2017.” See ECF No. 63, at 4. Around the same time, SFGA

 moved for default judgment against Wilker Gomes and For Fun Tours. See ECF Nos. 72-73. I

 denied SFGA’s default motions for failing to “address any of the discretionary factors.” See ECF

 No. 77, at 3. I granted its dismissal motion on Count II and struck all references to punitive

 damages. See ECF No. 79, at 4 & n.2.

         Although not a model of clarity, the crux of the operative Amended Complaint is ordinary

 negligence, failure to train, and premises liability.1 As to ordinary negligence, Huzinec asserts that


 1       Plaintiff does not assert failure to warn as a theory of liability, apparently because there is prominent
 signage at Six Flags stating park policies. See infra.


                                                        3
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 4 of 23 PageID: 1881




 SFGA unreasonably enforced the loose objects policy by failing to instruct Volgado to secure her

 phone while she queued for El Toro, supervise her for compliance before/during the ride, and stop

 the ride once she unsecured her phone. To demonstrate breach, Huzinec submits an expert report

 from Daniel Doyle. Huzinec also asserts that SFGA unreasonably maintained its loose objects

 policy despite a foreseeable risk that patrons such as Volgado might unsecure their phones. To

 demonstrate breach here, Huzinec submits a 2013 incident report documenting a similar injury to

 another patron and ten YouTube videos purporting to show patrons filming themselves on El Toro.

 Huzinec further asserts that SFGA failed to train ride operators to safely run El Toro, and

 maintained dangerous conditions on park premises.

          On September 25, 2020, SFGA filed the instant summary judgment motion along with a

 motion to exclude Huzinec’s expert. See ECF No. 86. SFGA argues that Doyle is unqualified to

 opine on the question whether it negligently developed or enforced its loose objects policy because

 he is (at most) an expert in ride maintenance, not park operations. See Def. Br., ¶¶ 26-29. SFGA

 further argues that Doyle is unreliable to the extent that his conclusions do not follow from any

 evidence in the record, but instead are based on speculation and “personal belief.” See id. ¶¶ 46,

 57-58; Ex. E, at 12. SFGA then moves for summary judgment on the grounds that Huzinec has not

 established the applicable standard of care or adduced any evidence that it breached its duty.

    II.      LEGAL STANDARD

          Summary judgment is appropriate where “the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits if any, . . . demonstrate the

 absence of a genuine issue of material fact” and that the moving party is entitled to a judgment as

 a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (quotations omitted); Fed.

 R. Civ. P. 56(a). An issue is “genuine” when “a reasonable jury could return a verdict for the non-




                                                 4
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 5 of 23 PageID: 1882




 moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material”

 when it “might affect the outcome of the suit under the governing law.” Id. The court construes all

 facts in the light most favorable to the nonmoving party, see Boyle v. Cty. of Allegheny Pa., 139

 F.3d 386, 393 (3d Cir. 1998), whose evidence “is to be believed,” and makes “all justifiable

 inferences . . . in [its] favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004); see

 also Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).

            The moving party “always bears the initial responsibility of informing the district court of

 the basis for its motion.” Celotex, 477 U.S. at 323. That party may discharge its burden by

 “showing — that is, pointing out to the district court — that there is an absence of evidence to

 support the nonmoving party’s case when the nonmoving party bears the ultimate burden of proof,”

 as here. Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (quotations and

 citations omitted). The nonmoving party must then identify, by affidavits or otherwise, specific

 facts showing that there is a triable issue. Celotex, 477 U.S. at 324. To do so, the nonmoving party

 “may not rest upon the mere allegations or denials of the . . . pleading[s].” Saldana v. Kmart Corp.,

 260 F.3d 228, 232 (3d Cir. 2001) (quotations omitted). Instead, “[it] must make a showing

 sufficient to establish the existence of [every] element essential to [its] case, and on which [it] will

 bear the burden of proof at trial.” Cooper v. Sniezek, 418 Fed. App’x. 56, 58 (3d Cir. 2011)

 (quotations and citations omitted). “While the evidence that the non-moving party presents may

 be either direct or circumstantial, and need not be as great as a preponderance, [it] must be more

 than a scintilla,” Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005), and

 conclusory declarations, even if made in sworn statements, will not suffice. See Lujan v. Nat’l

 Wildlife Fed’n, 497 U.S. 871, 888 (1990).

     III.      DISCUSSION




                                                     5
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 6 of 23 PageID: 1883




        A. Doyle Is Not Qualified

        SFGA first moves to exclude Plaintiff’s expert, Daniel Doyle, based on his qualifications.

 See Def. Rep. Br., at 2. Trial courts are “gatekeepers” with a responsibility to exclude improper

 expert testimony. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993).

 To this end, Fed. R. Evid. 702 imposes a “trilogy of restrictions on expert testimony: qualification,

 reliability and fit.” Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316, 321 (3d Cir. 2003). A

 district court must first qualify an expert witness to testify as such. To be qualified, the witness

 must “possess specialized expertise.” Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003). The

 Third Circuit has “interpreted this requirement liberally” to include “a broad range of knowledge,

 skills, and training.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741 (3d Cir. 1994); see also

 Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir. 1996) (“[I]t is an abuse of discretion

 to exclude testimony simply because the trial court does not deem the proposed expert to be

 the best qualified or because the proposed expert does not have the specialization that the court

 considers most appropriate.”); Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir. 2008) (“This

 liberal policy of admissibility extends to the substantive as well as the formal qualifications of

 experts.”).

        Even so, the Third Circuit has “set a floor with respect to an expert witness’s

 qualifications.” Elcock v. Kmart Corp., 233 F.3d 734, 742 (3d Cir. 2000). For instance, if an

 expert’s area of expertise is “adjacent to, but not actually encompassing, the subject matter of his

 testimony, he may be deemed unqualified.” Player v. Motiva Enter., LLC, No. 02-3216, 2006 WL

 166452, at *5 (D.N.J. Jan. 20, 2006). That is, expertise on some other subject, even if it provides

 “familiarity” with the proposed subject of testimony, is usually not sufficient. See Diaz v. Johnson

 Matthey, Inc., 893 F. Supp. 358, 373 (D.N.J. 1995). The party proffering the expert must establish




                                                  6
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 7 of 23 PageID: 1884




 his qualifications by a preponderance, see Bourjaily v. United States, 483 U.S. 171, 175-76 (1987),

 and no Daubert hearing is necessary where there is a well-developed factual record, as here. See

 Oddi v. Ford Motor Co., 234 F.3d 136, 154 (3d Cir. 2000).

        Plaintiff insists that Doyle is qualified because, since 2018, he “provides technical

 investigations, analysis, reports and testimony toward the resolution of commercial and personal

 injury litigation involving amusement ride failure analysis, maintenance, inspection,

 documentation, supervision, technician training, safety and certification procedures, evacuation

 procedures and operational standards of care” as a “forensic associate.” Pl. Br., at 14. Doyle also

 “has over twenty years’ experience in the amusement park industry,” mainly at SeaWorld. Id. This

 includes eleven years as “Ride Maintenance Supervisor,” during which he administered

 “departmental training in all levels of safety procedures” and “[r]esearched, organized, and

 presented safety training classes,” four years as “Ride Maintenance Lead,” four years as “Ride

 Mechanic,” one year as “Filtration Mechanic II,” two years as “Filtration Mechanic,” and one year

 as “Diver (part-time).” See Pl. Opp., Ex. G. Finally, Doyle obtained an “Operations Certification

 Level I” from the National Association of Amusement Ride Safety Officials (“NAARSO”) in 2019

 and attended a safety forum with NAARSO at some point during that year. Id. SFGA argues that

 none of the above is sufficient to establish Doyle as an expert on operations because his experience

 involves “perform[ing] inspections of the mechanical, electrical and other physical components of

 rides,” and he does not “operate them, develop rules for riders, instruct patrons on policies, or

 monitor compliance.” Pl. Br., at 13 & n.6.

        I agree with SFGA that Doyle is not qualified here. While “an expert’s qualifications need

 not match perfectly with the issue presented in a case,” Guillen v. Six Flags Great Adventure, LLC,

 No. 14-2091, 2015 WL 9582141, at *2 (D.N.J. Dec. 29, 2015), there must be some overlap. Courts




                                                  7
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 8 of 23 PageID: 1885




 “stress” that “the criteria required to qualify an expert turn largely upon the subject matter of the

 particular opinion to be offered” for that reason. Kerrigan v. Maxon Ind., 223 F. Supp. 2d 626, 635

 (E.D. Pa. 2002). Ride maintenance may be adjacent to ride operations, and it may give Doyle

 general or limited familiarity with operational practices relating to technical or physical aspects of

 El Toro, such as the speed at which operators should start or stop the ride, but it is irrelevant to the

 subject matter of his testimony: “El Toro ride operators failed . . . to ensure that riders . . . secured

 their loose articles,” SFGA “should have known that [its] policies were not being followed, and

 that [its] ride operators’ training was insufficient, that [its] policy regarding loose articles being

 brought onto El Toro was defective,” SFGA “fail[ed] . . . to ensure that no loose articles were taken

 on the El Toro by riders and allowed a cell phone to become loose, causing Huzinec’s injuries,”

 and “whoever owns and operates and develops procedures for El Toro . . . and enforces those

 procedures . . . is responsible for the defective procedure that resulted in Mr. Huzinec’s injury.”

 See generally Pl. Br., Ex. G.

         Doyle is not qualified to testify on these matters because he has never operated a ride, id.,

 Ex. G, at T139:2, T140:2, T210:10-213:1, developed park safety protocols or policies, such as the

 loose objects policy at issue, instructed patrons before loading them onto rides, or—perhaps most

 importantly—supervised patrons for compliance. Doyle also did not attend any NAARSO class

 on operations until 2019, id. at T59:13-61:14, does not recall any subject matter from NAARSO

 on loose object best practices, id. at T61:21-63:5, has never been qualified as an expert on this

 subject, see Def. Rep. Br., at 2, and admits that “all” of his continuing education courses “have to

 do with my position as supervisor in the ride maintenance.” Id. at T61:1-10. Simply, Doyle “lacks

 any specialized knowledge [or experience] to support his expert opinions.” Magnetar Tech. Corp.

 v. Six Flags Theme Parks Inc., No. 07-127, 2014 WL 529983, at *1 (D. Del. Feb. 7, 2014). Without




                                                    8
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 9 of 23 PageID: 1886




 that background, I cannot permit him to testify to whether SFGA negligently operated El Toro or

 should have changed its loose objects policy.2 Cf. Lauria v. Nat’l Railroad Passenger Corp., 145

 F.3d 593, 596-97 (3d Cir. 1998) (qualifying a maintenance engineer to testify to railroad track

 maintenance operations, such as whether it was negligent not to “remove a piece of wood”);

 Crowley v. Six Flags Great Adventure, No. 14-2433, 2017 WL 1836155, at *2-3 (D.N.J. May 8,

 2017) (qualifying an engineer specializing in design and development of theme park rides to testify

 to whether a “weak link” in a ride mechanism caused an injury). Because Doyle does not appear

 to offer any other testimony, his opinions are excluded entirely.

         B. Doyle’s Opinions Are Unreliable

         Although my decision that Doyle is not qualified ends the Daubert inquiry, I nevertheless

 proceed to discuss whether his opinions are reliable. Expert testimony must “rest[] on a reliable

 foundation.” Daubert, 509 U.S. at 597. This means that it cannot be based on “subjective belief or

 unsupported speculation.” Paoli, 35 F.3d at 742 (quotations and citation omitted); Chemipal Ltd.

 v. Slim-Fast Nutritional Foods Intern., Inc., 350 F. Supp. 2d 582, 588 (D. Del. 2004).

         “[T]he reliability analysis applies to all aspects of an expert’s testimony,” including “the

 facts underlying the expert’s opinion, [and] the link between the facts and the conclusion.” Heller

 v. Shaw Indus., Inc., 167 F.3d 146, 155 (3d Cir. 1999). This means that, “[w]hen an expert opinion

 is not supported by sufficient facts to validate it in the eyes of the law, or when indisputable record

 facts contradict or otherwise render the opinion unreasonable, it cannot support a jury’s verdict.”

 ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 290 (3d Cir. 2012) (quotations and citation



 2       Doyle’s personal knowledge, experience, and expertise matter all the more here because his
 opinions are not scientific and the reliability analysis, see infra, does not follow the Daubert factors. See
 Betterbox Commc’ns Ltd. v. BB Techs., Inc., 300 F.3d 325, 329 (3d Cir. 2002); In re Tylenol
 (Acetaminophen) Mktg., Sales Practices, & Prod. Liab. Litig., No. 12-07263, 2016 WL 4039329, at *5
 (E.D. Pa. July 28, 2016).


                                                      9
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 10 of 23 PageID: 1887




  omitted). It also means that there cannot be “too great an analytical gap between the data and the

  opinion proffered,” General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); In re TMI Litigation,

  193 F.3d 613, 682-83 (3d Cir. 1999), and I need not admit any evidence “that is connected to

  existing data only by the ipse dixit of the expert.” Id.

          Finally, in determining whether a technical (rather than scientific) opinion is reliable, a

  court “may consider one or more of the more specific factors that Daubert mentioned.” Kumho

  Tire Co. v. Carmichael, 526 U.S. 137, 141-42 (1999) (citing testable hypothesis, peer review, error

  rate, standards controlling test, and acceptance within community). Yet, because the test for

  reliability is “flexible, and Daubert’s list of specific factors neither necessarily nor exclusively

  applies to all experts or in every case,” a court has “the same broad latitude when it decides how to

  determine reliability as it enjoys in respect to its ultimate reliability determination.” Id. at 142; see

  also Pineda, 520 F.3d at 248; Milanowicz v. The Raymond Corp., 148 F. Supp. 2d 525, 536

  (D.N.J.2001) (reconfiguring Daubert for “technical” subjects, and identifying several factors for

  courts to consider including evidence of industry practice and accident history).

          Here, as SFGA contends, Doyle’s opinions are “fraught” with conclusions for which he

  offers no basis other than conjecture and speculation. See Def. Br., at 14. First, Doyle concludes

  that SFGA developed a “defective” loose objects policy, and inadequately trained ride operators

  to implement/enforce it, see Pl. Br., Ex. G, despite recognizing at his deposition that SFGA’s

  policies and training comply with industry standards and are “adequate.” See Def. Br., Ex. G, at

  T143:12-144:12, T144:14-148:1, T155:3-8, T292:12-24, T295:22-296:2, T:296:5-17, T299:1-10.

  Particularly worth mentioning, Doyle testifies that the theme park industry accounts for the age of

  patrons in developing rules/standards, contrary to Plaintiff’s unsupported assertion that “[SFGA]

  should not permit . . . a 14 year old” to decide whether to carry a phone or unsecure it. See Def.




                                                     10
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 11 of 23 PageID: 1888




  Rep. Br., Ex. M, at T27:2-22. Regardless of the industry standard, after Doyle reviewed SFGA’s

  Standard Operating Procedures, he did not raise any objections or identify any deficiencies. Id. at

  T271:9-282:6. These “record facts” render his opinions to the contrary “unreasonable.” ZF

  Meritor, 696 F.3d at 290.

         Second, Doyle concludes that SFGA “failed . . . to ensure that riders . . . secured their loose

  articles” before boarding El Toro, and “should have known that their policies were not being

  followed.” See Pl. Br., Ex. G. At the same time, however, Doyle admits that he has “no

  information” that Volgado did not secure her cellphone while queueing for El Toro, id. at T149:14-

  19, no evidence that “the operator saw [Volgado] with a cellphone or suspected that she had a

  cellphone” before boarding El Toro, id. at T149:20-150:11, and no evidence that Volgado

  unsecured her phone in view of any SFGA ride operator at any time before or during the ride. Id.

  at T150:21-151:6. Doyle further admits that SFGA could not do anything to prevent Volgado from

  hiding her phone from ride operators, id. at T150:13-152:8, T154:2-10, T216:20-217:4, or using it

  out of their view, id. at T151:8-153:3, nor is there anything SFGA could be expected to do, id. at

  T216:20-217:4, short of simply banning phones, which, as discussed infra, he did advise as a

  policy. These “record facts” also “contradict” Doyle’s opinions. ZF Meritor, 696 F.3d at 290.

         Last, Doyle concludes without support that SFGA might have “employ[ed] different

  methods of ensuring [its] riders do not bring loose articles onto a coaster,” including “the use of

  metal detectors or wands as riders enter the queue,” all while testifying at his deposition that such

  methods are not industry standard, see Def. Br., Ex. G, at T243:3-12, and that he has no experience

  with them. Id. In any event, Doyle admits that he does not mean to opine that SFGA should have

  banned cellphones, see id. at T150:13-20, and such a ban would not be consistent with industry

  standards either. See id. at T150:13-20, T155:3-8.




                                                   11
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 12 of 23 PageID: 1889




         Doyle’s opinions, in short, lack foundation. They consist of bare conclusions unsupported

  by factual evidence, reasonable inferences drawn from the record, or a logical basis. Accord Mays

  v. General Binding Corp., No. 11-5836, 2013 WL 1986393, at *7 (D.N.J. May 10, 2013) (rejecting

  expert testimony on the grounds that it was “opinion lacking a proper foundation”); Buccheri v.

  Nogan, No. 17-13373, 2019 WL 3712188, at *8 (D.N.J. Aug. 6, 2019) (rejecting expert testimony

  on the grounds that it did not “give the why and the wherefore”); accord Masimo Corp. v. Philips

  Elec. N. Am. Corp., 62 F. Supp. 3d 368, 388 (D. Del. 2014) (holding that a court should deny a

  Daubert motion only if there is a logical basis for the expert’s testimony). Since Doyle admits that

  SFGA’s loose objects policy and training complied with industry standards, there is “little, if any,”

  evidence of a methodology “beyond [Doyle’s] own intuitions.” Oddi, 234 F.3d at 158. Nor is there

  any evidence regarding what Doyle relied on to arrive at his conclusion that SFGA was negligent.

  Accord Jordan v. Yum Brands, Inc., No. 10-5458, 2013 WL 3819377, at *4 (E.D. Pa. July 24,

  2013) (“Mr. Gordon did not state in his report that he relied on industry standards . . . in reaching

  his opinions, and there is no evidence that he did so. Moreover, he does not explain how he reached

  his   opinions        [and]    has   provided   no   methodology.   [That]   renders   Mr.   Gordon’s

  opinions unreliable under Daubert.”); Chester Valley Coach Worlds v. Fisher-Price, No. 99-4197,

  2001 WL 1160012, at *13 (E.D. Pa. Aug.29, 2001) (excluding expert testimony due to absence of

  a supporting methodology). Accordingly, Doyle’s opinions are unreliable and independently

  inadmissible for that reason.

         C. SFGA Is Entitled to Summary Judgment on All Negligence Claims

                   i.           Plaintiff Has Not Adduced Evidence of Ordinary Negligence

         Plaintiff claims that SFGA committed ordinary negligence in two ways. First, SFGA

  unreasonably enforced its loose objects policy by failing to instruct Volgado to secure her




                                                       12
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 13 of 23 PageID: 1890




  cellphone while queuing for El Toro, supervise Volgado’s compliance while loading her onto El

  Toro or during the course of the ride, and stop El Toro once they saw Volgado using her phone.

  See, e.g., Pl. Br., at 24-25. Plaintiff relies on Doyle’s expert report for proof of breach. Second,

  according to Plaintiff, SFGA unreasonably maintained its loose objects policy permitting secured

  cellphones despite a foreseeable risk that patrons would unsecure them. See, e.g., id. at 32-37. For

  proof of breach here, Plaintiff submits an incident report from 2013 documenting a “forehead

  laceration” sustained on El Toro, and ten YouTube videos purporting to show patrons filming

  themselves on the ride.

         To prove negligence, a plaintiff must show: “(1) a duty of care, (2) a breach of that duty,

  (3) actual and proximate causation, and (4) damages.” Jersey Cent. Power & Light Co. v. Melcar

  Util. Co., 212 N.J. 576 (2013). “A plaintiff bears the burden of establishing [each of] those

  elements by some competent proof.” Townsend v. Pierre, 221 N.J. 36, 51 (2015) (quotations and

  citations omitted). SFGA concedes that it owes Plaintiff a duty of care on park premises, but

  contends that Plaintiff has not established the applicable standard of care, contrary to the

  requirements of state common law.

         “The standard of care [in a negligence claim] is flexible and fact-dependent,

  and negligence might be inferred from ‘all the circumstances,’ including the conduct of Six

  Flags.” Guillen v. Six Flags Great Adventure, LLC, No. 14-2091, 2015 WL 9582141, at *5 (D.N.J.

  Dec. 29, 2015) (declining to grant summary judgment on a claim involving Six Flag’s safety

  harnesses) (quoting Kahalili v. Rosecliff Realty, Inc., 26 N.J. 595, 606 (1958)) (analogizing theme

  parks to common carriers)). A plaintiff is not required to prove the standard of care in the normal

  course. See Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 407 (2014) (citation omitted).

  Instead, “[i]t is sufficient for [the] plaintiff to show what the defendant did and what the




                                                  13
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 14 of 23 PageID: 1891




  circumstances were. The applicable standard of conduct is then supplied by the jury.” Sanzari v.

  Rosenfeld, 34 N.J. 128, 134 (1961). Where common knowledge is insufficient, however, a plaintiff

  must produce expert testimony defining the “contours” of the standard. Davis, 219 N.J. at

  407; Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 450 (1993) (concluding same).

          Plaintiff’s theory that the loose objects policy itself caused his injury requires expert

  testimony on the standard of care.3 In general, “jurors should have the assistance of experts when

  required to determine issues necessitating specialized knowledge,” Jobes v. Evangelista, 369 N.J.

  Super. 384, 399 (App. Div. 2004), and I am of the opinion that developing safety policies for theme

  park patrons is not a common issue within the ken of a jury. Other courts have reached similar

  conclusions. See, e.g., Bomtempo v. Six Flags Great Adventure LLC, No. 3341-14, 2016 WL

  4729642, at *2 (N.J. Super. Ct. App. Div. Sept. 12, 2016) (“[O]peration . . . of the [theme park]

  attraction at issue requires a thorough comprehension of the attraction’s standard operating

  procedures . . . . These procedures require ride attendants to learn and understand an extensive

  body of particularized terminology regarding aquatic safety.”); Velasquez v. Land of Make Believe,

  No. 0273-11, 2012 WL 986982, at *2 (N.J. Super. Ct. App. Div. Mar. 26, 2012) (“Permitting

  plaintiffs to present their lay opinions as to whether defendants should have operated the park in a

  particular fashion [when one patron stepped on another’s toe] would plainly invite jury

  speculation. Absent an expert, there would be no proof that defendants’ staffing level at the time

  of the incident, or the manner in which the attraction was operated, violated the regulatory




  3       Many types of cases require expert testimony on the standard of care in New Jersey. See, e.g.,
  Bender v. Adelson, 187 N.J. 411, 435 (2006) (medical and dental malpractice); Hopkins v. Fox & Lazo
  Realtors, 132 N.J. 426, 444 (1993) (open house tours); Giantonnio v. Taccard, 291 N.J. Super. 31, 44 (App.
  Div. 1996) (funeral processions); Fantini v. Alexander, 172 N.J. Super. 105, 108 (App. Div. 1980) (conduct
  of karate teachers); Ford Motor Credit Co. v. Mendola, 427 N.J. Super. 226, 236-37 (App. Div. 2012) (car
  repair and inspection); Costantino v. Ventriglia, 324 N.J. Super. 437, 442 (App. Div. 1999) (workplace
  accidents).


                                                     14
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 15 of 23 PageID: 1892




  requirement.”); Lenherr v. Morey Org., Inc., 153 F. Supp. 3d 662, 668 (D.N.J. 2015) (cautioning

  plaintiff that she may need to rely on expert testimony to make her case for negligence when she

  slipped and fell at a water park); Guillen, 2015 WL 9582141, at *3 (permitting testimony from an

  expert retained to “examine the regulations on amusement park rides”); Dare v. Freefall

  Adventures, 349 N.J. Super. 205, 215-16 (App. Div. 2001), certif. denied, 174 N.J. 43 (2002)

  (holding that expert testimony is required to establish the standard of care for instructing and

  supervising skydiving patrons).

          With respect to his negligent policy theory, Plaintiff cannot prove the standard of care

  because Doyle’s testimony is inadmissible, and for that reason, he has not made out a triable issue

  on the question whether SFGA unreasonably permitted secured cellphones on El Toro.4 Cf. Pl. Br.,

  at 36 (“Plaintiff contends the [SFGA’s] policy of permitting patrons to carry cellphones onto the

  El Toro roller coaster is defective.”). Summary judgment is, in turn, appropriate on this claim.5



  4        Even if Doyle’s testimony were admissible, I would still grant summary judgment on Plaintiff’s
  negligent policy theory. First, Doyle’s report does not establish an accepted standard of care besides
  industry practices. See, e.g., Miller v. Warren Hosp. IPA, PA, No. 15-7496, 2018 WL 566214, at *4 (D.N.J.
  Jan. 26, 2018) (“If a plaintiff fails to present expert testimony establishing an accepted standard of care, it
  is proper for the court to grant a dismissal at the close of plaintiff’s case.”) (collecting cases). Second,
  Plaintiff has not adduced evidence that SFGA violated any standard. To the contrary, according to Doyle’s
  testimony, SFGA complied with industry practices and developed an adequate loose objects policy. See
  supra; Def. Br., Ex. G, at T143:18-144:6 (“I’m not saying specifically that their policies were deficient . . .
  or their procedures were deficient . . . . The implementation of their [Standard Operating Procedures] was
  defective . . . their follow-up with their attendants, auditing their attendants.”); id. at T155:3-8 (“And with
  regard to the SOP in place at the time of [Plaintiff’s] injury, you don’t have any complaint about that . . . .
  correct?” “Yes.”). Third, while such compliance is not dispositive, see Jacobs v. Jacobs Central Power &
  Light Co., 452 N.J. Super. 494, 507 (App. Div. 2017); Buccafusco v. Pub. Serv. Elec. & Gas Co., 49 N.J.
  Super. 385, 394 (App. Div. 1958) (“Adherence to an industry standard is not necessarily conclusive as to
  the issue of negligence.”), certif. denied, 27 N.J. 74 (1958), Plaintiff has not adduced other evidence to
  support his negligent policy theory, beyond the 2013 incident report and the YouTube videos, which are
  insufficient under the totality of the circumstances for the reasons discussed infra.

  5       Gross negligence differs from ordinary negligence in degree only. Graddy v. Deutsche Bank, No.
  11-3038, 2013 WL 122655, at *3 n.1 (D.N.J. Mar. 25, 2013) (citing Monaghan v. Holy Trinity Church, 275
  N.J. Super. 594, 599 (App. Div. 1994)). Insofar as Plaintiff’s ordinary negligence claim fails, so must his
  gross negligence claim.



                                                        15
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 16 of 23 PageID: 1893




  Accord Indiana Harbor Belt R. Co. v. Am. Cyanamid Co., 662 F. Supp. 635, 639 (N.D. Ill. 1987)

  (Posner, J.) (“Summary judgment for a plaintiff in a negligence action is rare, but not impossible.”).

          Plaintiff’s theory that SFGA unreasonably enforced its loose objects policy does not

  require expert testimony, unlike his negligent policy theory. See, e.g., Pl. Br., at 23-24. Still,

  Plaintiff relies on Doyle’s report alone for support, and the report—assuming it is admissible—

  cannot establish a prima facie case of negligent enforcement. Specifically, there is no evidence in

  the record that ride operators failed to instruct Volgado to secure her phone or monitor her for

  compliance before boarding El Toro, took their eyes off of the ride once it began, or noticed

  Volgado’s phone during the course of the ride yet declined to stop the roller coaster.6 Plaintiff


  6         During discovery, Plaintiff deposed Jason Freeman, Corporate Vice President of Security, Safety,
  Health, and Environment at SFTP and SFEC beginning in 2017, and an officer of SFGA; Len Turtora,
  SFGA’s Operations Director; SFGA’s liability expert, Jerry Aldrich, who held Freeman’s position at the
  time of Plaintiff’s injury in 2014; and Doyle, Plaintiff’s own expert. I cannot find any evidence of negligent
  enforcement in any deposition, at least insofar as the excerpts Plaintiff attaches to his brief. See Holland v.
  New Jersey Dep’t of Corrections, 246 F.3d 267, 285 (3d Cir. 2001) (stating that courts need not “scour the
  . . . records and transcripts, without specific guidance, in order to construct specific findings of fact” and
  make the parties’ arguments for them); Albrechtsen v. Bd. of Regents of Univ. of Wisconsin Sys., 309 F.3d
  433, 436 (7th Cir. 2002) (“Judges are not like pigs, hunting for truffles buried in the record.”) (quotations
  omitted). For example, the vast majority of what Plaintiff insists is key testimony focuses on whether SFGA
  developed a defective loose objects policy in the first place, see, e.g., Pl. Br., Ex. C, at T94:2-25, the
  corporate structure for SFGA, SFTP, and SFEC and whether Freeman or Turtora had a hand in
  policymaking, see, e.g., id., Ex. D, at T11:17-23, and whether the policy at issue here could have been safer
  in theory—which, to be sure, is a very different question from whether it was negligent. See, e.g., id., Ex.
  F, at T54:17-55:6; Def. Rep. Br., Ex. M, at T49:4-50:20. Doyle is the only witness who testifies to negligent
  enforcement, but Plaintiff attaches just one page of his deposition. See Pl. Br., at T149:18-19. SFGA
  highlights far more from Doyle, because his testimony clearly supports its contention that Plaintiff has not
  made out a triable issue on this theory. See, e.g., Def. Br., Ex. G, at T150:6-12 (“[T]here’s no evidence that
  says one way or the other whether the operator saw [Volgado] with a cellphone or suspected that she had
  [one].”); id. at T151:2-8 (“Do you have any . . . evidence that [Volgado] had her cellphone out in view of
  any [SFGA] employee before the actual incident?” “No.”); id. at T152:19-153:3 (“[It’s] not physically
  possible [to stop] this coaster. There is no block system between dispatch and – and the end . . . . there’s
  one launch and then that’s it.”); id. at T154:4-10 (“So [SFGA] couldn’t have done anything to prevent this
  incident if [Volgado] took [her] cellphone out mid-ride?” “Correct.”); id. at T315:2-316:10 (stating that he
  is not aware of any evidence that Volgado did not secure her phone while boarding El Toro and leave it
  secured until after the ride “left the station and the view of the operators,” at which point no one could have
  done anything to stop Volgado or the coaster, and agreeing that “El Toro ride operators may well have
  ensured that all of the riders . . . on July 5, 2014, did have their loose articles secured” until “after the train
  was gone”); id. at T301:21-302:17 (stating that he is not aware of any evidence SFGA had around the time
  of Plaintiff’s injury indicating that ride operators negligently enforced the loose objects policy in general).


                                                         16
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 17 of 23 PageID: 1894




  lacks even a “scintilla” of evidence in this regard. Stated differently, Plaintiff has failed to counter

  SFGA’s position that it checks patrons for loose objects while loading them onto El Toro as a

  matter of practice and “clearly posts and announces” its loose objects policy in the ride’s queue.

  See Def. SUMF, ¶ 15; Ex. D (attaching various photos, apparently taken by Plaintiff’s investigator,

  depicting signage). Accordingly, summary judgment is appropriate on this claim.

                  ii.     Plaintiff Has Not Adduced Evidence of Negligent Training

          Plaintiff also claims that SFGA negligently trained ride operators to enforce its loose

  objects policy. See Pl. Br., at 17. A court may impose liability on an employer who fails to train

  or otherwise supervise its employees. Tobia v. Cooper Hosp. Univ. Med. Ctr., 136 N.J. 335, 346

  (1994); Vasquez v. Gloucester County, No. 13-4146, 2015 WL 3904550, at *5-6 (D.N.J. June 25,

  2015). Because this claim sounds in negligence, in order to make out a prima facie case, a plaintiff

  must establish the usual elements. Weinberg v. Dinger, 106 N.J. 469, 484 (1987); Stroby v. Egg

  Harbor Twp., 754 F. Supp. 2d 716, 721 (D.N.J. 2010). Plaintiff’s failure to train claim falls short

  for the reasons already discussed: Plaintiff has not adduced any evidence that SFGA did not train

  ride operators to safely run El Toro. See supra, notes 4, 6. Doyle’s own testimony suggests the

  opposite. See, e.g., Def. Br., Ex. G, at T145:1-13 (acknowledging ride operators must take and

  pass a test, and stating “no complaint about that”); id. at T146:22-24 (“Did you have any complaint

  about [the SFGA] training manual on [the loose objects policy]?” “No.”); id. at T147:12-14 (“The

  training as it appears on the – the certifications, the manuals – that I’ve seen appears to be

  adequate.”). Accordingly, I grant summary judgment on this claim as well.

                  iii.    Plaintiff Has Not Adduced Evidence of Premises Liability

          Finally, Plaintiff claims that SFGA maintained dangerous conditions on park premises by

  permitting cellphones on El Toro despite knowing that (1) patrons use them during the ride and




                                                    17
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 18 of 23 PageID: 1895




  (2) such conduct caused (at least one) prior injury. See Pl. Br., at 18, 31. Plaintiff relies solely on

  the YouTube videos and the 2013 incident report for support. Plaintiff offers similar evidence to

  advance his ordinary negligence claims. See supra, notes 4, 6. “Business owners owe to invitees a

  duty of reasonable or due care to provide a safe environment for doing that which is within the

  scope of the invitation.” Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559 (2003). A business owner

  must discover and eliminate dangerous conditions, maintain the premises in safe condition, and

  avoid creating conditions that would render the premises unsafe. See O’Shea v. K. Mart

  Corp., 304 N.J. Super. 489, 492-93 (App. Div. 1997). I take each piece of evidence in turn, starting

  with the incident report.

          Plaintiff argues that SFGA maintained a dangerous condition in its park because it knew

  a patron suffered “lacerations to the forehead” from a cellphone while riding El Toro in 2013, yet

  continued to permit riders to carry cellphones (just secured—in pockets or otherwise). See Pl.

  Opp., Ex. H (incident report). This claim turns directly on the foreseeability of third-party conduct.

  See Clohesy v. Food Circus Supermarkets, 149 N.J. 496, 502 (1997). “New Jersey courts consider

  the totality of the circumstances to determine whether third party acts are foreseeable.” Antonio v.

  Harrah’s Atl. City Propco, L.L.C., No. 17-09092, 2020 WL 1030842, at *4 (D.N.J. Mar. 3, 2020);

  Bozza v. Vornado, Inc., 42 N.J. 355, 359 (1964) (“Generally, a proprietor’s duty to his invitee is

  one of due care under all the circumstances.”). Given this “flexible, practical . . . standard,” which

  “encompasses all the factors a reasonably prudent person would consider,” Clohesy, 149 N.J. at

  508, similar prior incidents are neither necessary nor sufficient to establish breach. See Kuehn v.

  Pub Zone, 364 N.J. Super. 301, 312 (App. Div. 2003) (“[F]orseeability depends . . . instead on an

  evaluation of the totality of the circumstances.”); Burns v. Brandywine Realty Tr., Inc., No. 0647-

  09, 2010 WL 2555417, at *3 (N.J. Super. Ct. App. Div. June 24, 2010) (rejecting the argument




                                                    18
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 19 of 23 PageID: 1896




  that the reasonableness of a business owner’s policy or practice is determined “by resort solely to

  the existence of prior similar [ ] incidents”); Lanigan v. Marina Dist. Dev. Co., LLC, No. 08-5201,

  2011 WL 1211320, at *4 (D.N.J. Mar. 28, 2011) (same); Antonio, 2020 WL 1030842, at *4.7

          Drawing all reasonable inferences in Plaintiff’s favor, and given all of the circumstances

  here, Plaintiff cannot demonstrate that SFGA breached its duty of care by failing to change its

  loose objects policy after 2013, when it documented (apparently the first) phone-related injury on

  El Toro. Plaintiff’s claim fails because he does not provide any substantive information about the

  prior injury, aside from the bare-bones, one-sentence incident report itself,8 on the basis of which

  a jury could reasonably infer that the injury occurred under similar facts, conditions, or

  circumstances.9 Accord Lanigan, 2011 WL 1211320, at *4 (granting summary judgment in part

  because plaintiff did not show that twelve previous assaults on the premises “involved scenarios

  similar” to his); Antontio, 2020 WL 1030842, at *4 (granting summary judgment in part because

  plaintiff did not show that eight previous instances in which patrons fell into a pool on the premises

  “arose because patrons were wildly dancing [nearby]”); Burns, 2010 WL 2555417, at *5 (granting

  summary judgment in part because plaintiff did not show that six prior thefts raised the inference


  7        Premises liability typically applies “in circumstances where a plaintiff is injured by an unsafe
  condition of the actual physical premises, such as water or food on the floor.” Lanigan v. Marina Dist. Dev.
  Co., LLC, No. 08-5201, 2011 WL 1211320, at *2 (D.N.J. Mar. 28, 2011). Although this case casts premises
  liability in a different context—a policy allegedly created a foreseeably dangerous condition (unsecured
  cellphones on rides), which in turn allegedly caused Plaintiff’s injury—“the elements” and analysis “are
  the same.” Id.; infra, note 10.

  8       The report is so blurry that it is almost illegible. Plaintiff also fails to point to other discovery he
  took on it, if any. Discovery is now closed.

  9        Without such information, it is unclear whether the 2013 report is even admissible under Fed. R.
  Evid. 401. See, e.g., Stecyk v. Bell Helicopter Textron, No. 94-1818, 1998 WL 744087, at *4 (E.D. Pa. Oct.
  23, 1998) (“The plaintiff bears the burden of establishing sufficient similarity between
  the prior incidents and his own theory of how the accident occurred, so that admitting
  the prior incident evidence will make the existence of any fact that is of consequence to the determination
  of the action more probable than it would be without the evidence.”) (quotations and citation omitted).



                                                        19
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 20 of 23 PageID: 1897




  that “defendants should have been aware of the likelihood of [such acts]”). Without any context

  showing how or why the prior injury occurred—or what, if anything, SFGA did in response10—

  no reasonable juror could conclude that the 2013 report put SFGA on notice of dangerous

  conditions resulting from its loose objects policy. This barely constitutes “a scant history of similar

  prior incidents,” which is insufficient, without more, to defeat SFGA’s summary judgment

  motion.11 Burns, 2010 WL 2555417, at *5; Antonio, 2020 WL 1030842, at *4 (noting that,

  although “other patrons [got] bumped into the pool before, such occurrences were rare, and

  happened, at the most, only three times”); Ivins v. Town Tavern, 335 N.J. Super. 188, 197 (App.

  Div. 2000) (concluding that the defendant did not breach its duty of care because only two violent

  incidents occurred in the prior year, and as such, there was no reason to foresee more).12 At bottom,

  “[a]n inference [of negligence] can be drawn only from proved facts and cannot be based upon a

  foundation of pure conjecture, speculation, surmise or guess,” Long v. Landy, 35 N.J. 44, 54

  (1961), and a busines such as SFGA “is not an insurer for the safety of its patrons,” contrary to




  10      And, to be sure, Plaintiff has adduced no such evidence here. See, e.g., Def. Br., Ex. G, at T172:20-
  173:2 (“Do you know if [SFGA] provided additional training when it became aware of any incident on El
  Toro?” “I’m not aware of it.” “One way or the other?” “No.”).

  11      Although not decisive, Doyle’s testimony confirms that it is industry practice not to change policies
  immediately upon an injury such as Plaintiff’s, or even upon two like injuries. See, e.g., Def. Br., Ex. G, at
  T167:7-15 (“If something happens once, it’s an incident . . . . “[i]f it happens twice, it’s bad luck” . . . . “[i]f
  it happens three times, it’s a pattern.”); id. at T175:1-6 (“And it’s at that . . . three times point . . . where
  you start looking at what . . . if anything, are we doing wrong here?” “Yes.”).

  12       Most, but not all, case law in this area of premises liability involves negligent security. A plaintiff
  will allege that a business owner failed to protect him from voluntary third-party criminal acts occurring on
  the premises, contend that such acts were foreseeable, and assert liability on that basis. Although Plaintiff
  does not specifically argue this, I do not see any reason why the non-criminal nature of the third-party
  conduct at issue (Volgado’s unsecuring her cellphone) should change the “totality of the circumstances”
  analysis, or otherwise matter to the disposition of this case. Nor do I see any reason why cases involving
  the foreseeability of criminal third-party conduct should not be persuasive on these facts.



                                                          20
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 21 of 23 PageID: 1898




  Plaintiff’s position in this admittedly unfortunate case. Znoski v. Shop-Rite Supermarkets,

  Inc., 122 N.J. Super. 243, 247 (App. Div. 1973).13

          Plaintiff also argues that SFGA maintained a dangerous condition in its park because

  YouTube videos purport to show patrons filming themselves on El Toro—the implication being

  that SFGA should have known about such cellphone use and revised its policy accordingly.14 This

  argument fares no better, but for a different reason: the videos are not capable of being admissible

  at trial, at least not as Plaintiff has presented them. See, e.g., Stelwagon Mfg. Co. v. Tarmac Roofing

  Sys., Inc., 63 F.3d 1267, 1275 (3d Cir. 1995) (“[Evidence] can be considered on a motion for

  summary judgment if [it is] capable of being admissible at trial.”); United States v. Browne, 834

  F.3d 403, 432-38 (3d Cir. 2016) (requiring internet evidence to be authenticated); Regmund v.

  Talisman Energy USA, Inc., No. 16-711, 2016 WL 5794227 at * 9 (W.D. Pa. Aug. 31, 2016) (same,

  even if it is admissible under a hearsay exception); United States v. Bansal, 663 F.3d 634, 667-68

  (3rd Cir. 2011) (authenticating internet evidence only if the foundation a party lays “support[s] a

  finding that [the evidence] is what it purports to be”).

          To begin, “web postings are . . . typically inadmissible as hearsay,” Southco, Inc. v.

  Fivetech Tech. Inc., 982 F. Supp. 2d 507, 515 (E.D. Pa. 2013) (citation omitted), yet Plaintiff has



  13      Although Plaintiff does not specifically argue this either, see Pl. Br., at 37, because SFGA operates
  Six Flags through patron-employee interactions, not self-service, the instant matter is not an appropriate
  case for the “narrow” mode-of-operation exception to premises liability, Prioleau v. Kentucky Fried
  Chicken, Inc., 434 N.J. Super. 558, 581 (App. Div. 2014), under which a plaintiff “is relieved of showing
  actual or constructive notice of the dangerous condition” due to “the nature of the business, the property’s
  condition, or a demonstrable pattern of conduct or incidents.” Nisivoccia v. Glass Gardens, Inc.,
  175 N.J. 559, 563 (2003) (granting “the plaintiff an inference of negligence” and “imposing on the
  defendant the obligation to come forward with rebutting proof that it had taken prudent and reasonable steps
  to avoid the potential hazard”); Arroyo v. Durling Realty, LLC, 433 N.J. Super. 238, 244 (App. Div. 2013).
  In any event, it does not appear to me that a risk of injury is inherent in SFGA’s method of doing business,
  and Plaintiff has not adduced evidence of a pattern of similar injuries, but rather a single one from 2013.

  14      Plaintiff references years’ worth of videos numbering in the hundreds, “voluminous content” in his
  words, but does not provide any support for this contention, and submits only ten clips.


                                                       21
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 22 of 23 PageID: 1899




  not pointed to any exception to Fed. R. Evid. 802 under which the YouTube videos could be

  admissible. Further, Plaintiff has not offered the source or origin of the videos, see Victaulic Co.

  v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007) (“[W]e allow judicial notice only from sources not

  subject to reasonable dispute.”); who filmed them, when, and under what circumstances; whether

  they were taken with a cellphone, go-pro, or some other device; or if they were altered in any

  respect, even just cropped or shortened. Accord Brindis v. Massanow, No. 00-6495, 2001 WL

  1607485, at *3 (N.D. Ill. 2001) (stating unauthenticated internet material such as this is “adequate

  for almost nothing”); St. Clair v. Johnny’s Oyster & Shrimp, Inc., 76 F. Supp. 2d 773, 774 (S.D.

  Tex. 1999) (“Anyone can put anything on the internet. No web-site is monitored for accuracy and

  nothing contained therein is under oath or even subject to independent verification absent

  underlying documentation.”).

         Even if sufficient information about the videos were discernable in the record, Plaintiff has

  not offered a witness with personal knowledge to lay a foundation. See Bansal, 663 F.3d at 668;

  In re Homestore.com, Inc. Sec. Litig., 347 F. Supp. 2d 769, 782 (C.D. Cal. 2004) (stating that, to

  authenticate evidence from a website, the party proffering it must produce “some statement or

  affidavit from someone with knowledge [of the website] . . . for example [a] web master or

  someone else with personal knowledge”). Certification from Plaintiff’s counsel is not appropriate

  for authentication in this context. See Westfield Ins. Co. v. Interline Brands, Inc., No. 12-6775,

  2013 WL 6816173, at *19 (D.N.J. Dec. 20, 2013). Finally, and in any event, such evidence would

  not be sufficient to put SFGA on notice. See supra.

         D. Defendants’ Third Party Complaint

         As a final note, Defendants have filed a Third Party Complaint seeking contribution and

  indemnification. See supra; ECF No. 19. Having granted summary judgment in their favor on all




                                                  22
Case 3:16-cv-02754-FLW-DEA Document 95 Filed 04/15/21 Page 23 of 23 PageID: 1900




  claims, there does not appear to be any basis on which their Third Party Complaint survives.

  Accordingly, within five (5) days of the date of this Opinion, Defendants are directed to withdraw

  it or the Court will dismiss it sua sponte.

      IV.      CONCLUSION

            For the foregoing reasons, I GRANT Defendants’ Motion to Exclude Plaintiff’s expert

  testimony, GRANT their Motion for Summary Judgment,15 and DISMISS this case.

  DATED: April 15, 2021                                                       /s/ Freda L. Wolfson
                                                                              Hon. Freda L. Wolfson
                                                                              U.S. Chief District Judge




  15       Plaintiff also asserts liability against STFP and SFEC. Plaintiff does not “attempt to pierce the
  corporate veil,” see Pl. Opp., at 9, but rather seeks to demonstrate ordinary negligence. Plaintiff’s evidence
  consists of deposition testimony from Freeman, which purports to show that SFTP and SFEC “provide
  oversight and guidance” on “safety policies.” See Pl. Br., at 2-6; id., Exs. A-C. Plaintiff also points to
  deposition testimony from Turtora, which purports to show that El Toro “was not safe” because SFGA did
  not ban cellphones altogether. See Pl. Br., at 10-11, 27; id., Ex. D. Because Plaintiff has not submitted
  sufficient evidence to defeat summary judgment on his negligence claims against SFGA, his claims against
  these entities must also fail.


                                                       23
